Citation Nr: 0716143	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  00-01 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for dry eyes, claimed as 
eye sensitivity, to include as due to an undiagnosed illness 
due to service in the Southwest Asia Theater during the Gulf 
War.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had more than 20 years of honorable active 
service when he retired in August 1997.  This matter 
initially came before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
In May 2004, the Board, in pertinent part, Remanded this 
claim.

During the course of the May 2004 Remand, the RO granted 
service connection for an acquired psychiatric disorder, 
diagnosed as a generalized anxiety disorder, by a rating 
decision issued in April 2006.  The claims file before the 
Board does not reflect that the veteran has disagreed with 
any aspect of that grant of service connection, and no issue 
regarding a psychiatric disorder is before the Board for 
appellate review at this time. 


FINDINGS OF FACT

1.  During his service, the veteran was treated for a variety 
of eye complaints, including dry eyes and sties.

2.  The physicians who provided a December 2006 medical 
opinion concluded that the veteran's meibomian gland 
dysfunction, which was diagnosed several years after the 
veteran's service discharge, began in service, and the 
veteran's eye sensitivity is a symptom of that disorder.


CONCLUSION OF LAW

The criteria for service connection for dry eyes, claimed as 
eye sensitivity, to include as a symptom of meibomian gland 
dysfunction, have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.306 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that eye sensitivity had its onset in 
service.

Preliminary Matters: Duties to Notify & to Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

As the decision below is favorable to the veteran, and grants 
the veteran the benfits sought, an award of service 
connection for eye sensitivity, no further discussion of the 
VCAA is required, since any further action under the VCAA 
would only serve to delay the grant of benfits, and would be 
adverse to the veteran's interests.

Claim for service connection for eye sensitivity

Law and regulations governing benfits administered by VA 
provide that compensation will be paid to any veteran 
disabled by disease or injury incurred in or aggravated by 
active service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Eye sensitivity is not defined by 
statute and regulation as a chronic disease for which service 
connection may be granted if it appears to a compensable 
degree within a presumptive period.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service medical records show multiple 
complaints related to his eyes or eyelids.  For instance, in 
September 1984 he had a possible sty in his left eye and in 
June 1985, the veteran had an abscess in the right upper 
eyelid.  In July 1988, a small boil was noted inside the left 
eyelid.  In April 1994, he reported problems with his eyes 
watering, and it was recommended that he use HypoTears.  In 
April 1997, he reported a rock in his eye and chemical burns 
from swimming.  When examined prior to service separation in 
March 1997, the veteran reported a history of boils removed 
from both eye lids in 1985 and 1994, as well as wearing 
glasses due to eye injury and irritation to chemicals in 
water from 1979 to 1996.  The only diagnosis assigned for an 
eye disorder was cataract of the right eye.  

On VA examinations conducted in March 1998 and March 1999, 
the veteran reported photophobia, increased over the past two 
years.  The examiners did not identify the diagnosis or 
diagnoses to which that symptom might be attributable.  
Military facility outpatient records dated in September 2002 
reflect that the veteran was referred to an ophthalmology 
specialist for treatment of dry eyes. 

On VA examination conducted in July 2005, the examiner 
determined that the veteran had poor quality tear film.  A 
diagnosis of dry eye syndrome and of meibomian gland 
dysfunction, as well as a cortical cataract and a nuclear 
sclerotic cataract were present in the right eye, as well as 
a nuclear sclerotic cataract, left eye.  In an August 2005 
addendum, the reviewer stated that the veteran's tear 
deficiency and poor quality tear film were unrelated to the 
veteran's military service.  The reviewer did not state the 
rationale for this opinion, and did not discuss review of the 
veteran's service medical records.  

In November 2006, the Board requested further medical review 
of the evidence, and the veteran was so notified.  By an 
opinion prepared in December 2006, the reviewer concluded 
that the veteran developed meibomian gland dysfunction in 
service.  The reviewer further concluded that there was 
evidence that the veteran had meibomian gland dysfunction as 
early as 1984, many years prior to his service in the Persian 
Gulf.  The examiner concluded that the veteran's dry eyes, 
claimed as eye sensitivity, was a symptom of the meibomian 
gland dysfunction.  

The examiner commented that the veteran's meibomian gland 
dysfunction was neither due to his service generally or to 
his service in the Persian Gulf.  However, since the 
meibomian gland dysfunction, manifested by dry eyes and eye 
sensitivity, was present for many years during the veteran's 
service, all criteria for service connection are met, 
regardless of the etiology of the eye disorder.  Service 
connection for dry eyes, claimed as eye sensitivity, to 
include as a symptom of meibomian glad dysfunction, is 
warranted.  


ORDER

Service connection for dry eyes, claimed as eye sensitivity, 
to include as a symptom of meibomian gland dysfunction, is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


